         Case 1:20-cr-00109-JD Document 3 Filed 09/30/20 Page 1 of 20




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE
                                                                                       Z020 S£P 30 P li: 21
UNITED STATES OF AMERICA


                                                            No. I:20-cr-


JOHN L. ALLEN



                                      PLEA AGREEMENT


       Pursuant to Rule 11(c)(1)(C) ofthe Federal Rules of Criminal Procedure, the United

States of America by its attorney, Scott W.Murray, United States Attorney for the District of

New Hampshire, and the pro se defendant, John L. Allen, Esq., enter into the following Plea

Agreement:

       1. The Plea and The Offense.


       The defendant agrees to waive his right to have this matter presented to a grand jury and

plead guilty to an Information charging him with wire fraud, in violation of 18 U.S.C. § 1343,

and money laundering, in violation of 18 U.S.C. § 1957.

       In exchange for the defendant's guilty plea, the United States agrees to the sentencing

stipulations identified in Section 6 ofthis agreement.

       2. The Statute and Elements ofthe Offense.


       Title 18, United States Code, Section 1343 provides, in pertinent part:

       Whoever, having devised or intending to devise any scheme or artifice to defraud,
       or for obtaining money or property by means offalse or fraudulent pretenses,
       representations, or promises, transmits or causes to be transmitted by means of
       wire, radio, or television communication in interstate or foreign commerce, any
       writings, signs, signals, pictures, or sounds for the purpose of executing such
       scheme or artifice, shall be fined under this title or imprisoned not more than 20
       years, or both.


                                               -1 -
           Case 1:20-cr-00109-JD Document 3 Filed 09/30/20 Page 2 of 20




18U.S.C. § 1343.

         The defendant understands that the offense has the following elements, each of which the

United States would be required to prove beyond a reasonable doubt at trial:

         First.            that there was a scheme, substantially as charged in the Information, to
                           defraud or to obtain money or property by means offalse or fraudulent
                            pretenses;

         Second,           that the scheme to defraud involved the misrepresentation or concealment
                           of a material fact or matter or the scheme to obtain money or property by
                           means offalse or fraudulent pretenses involved a false statement,
                           assertion, half-truth or knowing concealment concerning a material fact or
                            matter;

         Third.            that the defendant knowingly and willfully participated in this scheme
                            with the intent to defraud; and

         Fourth.           that for the purpose of executing the scheme or in furtherance ofthe
                           scheme, the defendant caused an interstate wire communication to be
                            used, or it was reasonably foreseeable that for the purpose of executing the
                           scheme or in furtherance ofthe scheme, an interstate wire communication
                            would be used, on or about the date alleged.

Pattern Criminal Jury Instructions for the District Courts ofthe First Circuit, District of Maine Internet Site Edition,
2018 Revisions, Instruction 4.18.1343, https://www.med.uscourts.gov/pdfi'crpjilinks.pdf; Pattern Criminal Jury
Instructions OfThe Seventh Circuit, at 402, Instruction for 18 U.S.C.§ 1343(Concealing A Material Fact),
http://www.ca7.uscourts.gov/pattem-jury-instructions/7th_criminalJury_instr.pdf.

         Title 18, United States Code, Section 1957 provides, in pertinent part:

         Whoever, in any ofthe circumstances set forth in subsection(d)[including that
         the offense "takes place in the United States"], knowingly engages or attempts to
         engage in a monetary transaction in criminally derived property of a value greater
         than $10,000 and is derived from specified unlawful activity, shall be punished ..


18 U.S.C. § 1957.

         The defendant understands that the offense has the following elements, each of which the

United States would be required to prove beyond a reasonable doubt at trial:

         First,            that the defendant deposited; withdrew; or exchanged funds over $10,000

                                                         -2-
          Case 1:20-cr-00109-JD Document 3 Filed 09/30/20 Page 3 of 20




                          in a financial institution affecting interstate commerce on the date
                          specified in the Information;

        Second.           he knew that the money; deposit; or exchange came from some kind of
                          criminal offense;

        Third.            the money; deposit; or exchange was in fact criminally derived from
                          specified unlawful activity—namely, the wire fraud scheme alleged in the
                          Information; and

        Fourth.           the specified unlawful activity took place in the United States.

Criminal Jury Instructions For The District Courts Of The First Circuit § 4.18.1957, updated June 24,2019,
available at https://www.med.uscourts.gov/pdfi'crpjilinks.pdf.

        3. Offense Conduct.


        The defendant stipulates and agrees that if this case proceeded to trial, the govemment

would introduce evidence ofthe following facts, which would prove the elements of the offense

beyond a reasonable doubt:

        The defendant, John L. Allen, is an attorney who practiced law in New Hampshire,

Massachusetts, and Illinois from 1985 through October 2019. In 2009, Allen partnered with

another attorney to form Allen-Fuller PA. In 2015, Allen's partner left the firm. From that

point on, Allen-Fuller PA consisted of Allen and his legal assistant. In his law practice, Allen

provided legal services related to, among other things, debt restructuring, commercial real estate

acquisition and development, and secured lending transactions.

        NBT Bank is a financial institution that affects interstate commerce. Any wire transfer

offunds to, from,or between NBT accounts are wired through servers in New York. Checks

deposited at NBT bank branches are scanned and wired through servers in Georgia and

California. Allen maintained and controlled several bank accounts at NBT Bank. The accounts


included two trust accounts, specifically Interest on Lawyer Trust Accounts("lOLTA")and a


                                                      -3
          Case 1:20-cr-00109-JD Document 3 Filed 09/30/20 Page 4 of 20




business account An lOLTA is an interest bearing account, regulated by the state, into which an

attorney can deposit client funds to be held in trust for future use.

        Allen controlled two lOLTAs: one in the name of"Allen-Fuller PA,New Hampshire

Bar Association -lOLTA" with an account number ending in 0196(the "Allen-Fuller lOLTA"),

and another in the name of"John L. Allen PC,New Hampshire Bar Foundation -lOLTA" with

an account number ending in 4834(the "John Allen lOLTA"). Allen also controlled a bank

account in the name of"John L. Allen PC" with an account number ending in 0506 (the "-0506

Account"). Allen used the -0506 Account to pay both business and personal expenses. For

example, Allen used the -0506 Account to fund vacations (including travel, hotels and resorts),

pay residential rent and utilities, pay personal credit cards, and make personal loan payments.

        Beginning at an unknown date but at least from January 2014 through October 2019,

Allen knowingly and willfully devised and intended to devise a scheme to defraud his clients,

including Client 1, Client 2, Client 3, Client 4, and Client 5 (the "client victims"), and to obtain

money and property from the client victims by means of materially false and fraudulent

pretenses, representations, and promises.

        From January 2014 through October 2019 the client victims gave Allen more than $2.4

million to be held in escrow in one of his lOLTAs for a specific purpose, including private

lending, real estate transactions, and particular business deals. Allen then transferred those

funds between his lOLTAs and into other bank accounts he controlled and spent the funds on his

own personal and unrelated business expenses. All the while, he misled the client victims by

representing that the funds were safely held in one of his lOLTAs or being used as the client

victims intended.



                                                   -4
         Case 1:20-cr-00109-JD Document 3 Filed 09/30/20 Page 5 of 20




       For example, in January 2014, Client 1 received approximately $1.4 million from a civil

lawsuit. Allen represented him in that civil case. Client 1 planned to use that money to retire

by investing the bulk ofthose funds in commercial lending to generate ongoing returns. Allen

claimed to have had a list of clients that would be interested in borrowing the money and Client

1 hired Allen to handle the legal paperwork related to the loans. Allen told Client 1 that he

would deposit Client 1's money into an escrow account and disburse it with Client 1's approval

as loans to other Allen clients. Between January and April of2014, Client 1 gave Allen three

checks, totaling about $1,024,000,to be the principal for the loans. Allen deposited those

checks into the Allen-Fuller lOLTA.


       Initially, Allen invested the money in legitimate promissory notes and provided the

interest to Client 1, while Allen retained the principal. But, eventually Allen began creating

fake promissory notes and convinced Client 1 to reinvest the funds in the fake notes as the

legitimate notes matured. Allen created the fake promissory notes using other persons' real

identities and signed the notes pretending to be those other people. Allen also convinced Client

1 to reinvest some ofthe interest from the legitimate notes as principal in future fraudulent notes

that Allen created. For example, on January 13, 2019, Allen sent an email from his office in

Manchester, New Hampshire,to Client 1 in Florida in which Allen falsely listed the outstanding

balances ofthe fraudulent promissory notes and solicited Client 1 to invest in additional

fraudulent loans.


       In total. Client 1 invested $1,567,134 in the fraudulent promissory notes: the original

principal of$1,024,000, and $543,134 in reinvested interest from the earlier legitimate notes.

Allen spent all ofthe $1,567,134 on his own personal and unrelated business expenses.


                                               -5-
         Case 1:20-cr-00109-JD Document 3 Filed 09/30/20 Page 6 of 20




       In January 2018, Client 2 hired Allen to provide legal services related to a closing and

to hold funds in escrow that he was using to purchase three properties in Claremont, New

Hampshire. The funds were provided through a third-party lender. On January 18, 2018,

the lender provided Allen $170,000,to be disbursed only at the lender's request. At the

lender's request, Allen disbursed all but approximately $105,000 ofthose funds. Allen

never disbursed the remaining funds, nor did he return them to the lender or Client 2.

Instead, Allen kept the money and spent the money on personal and unrelated business

expenses.


       In June 2018, Client 2 hired Allen to, among other things, hold funds in escrow that he

was using to develop a subdivision in Hooksett, New Hampshire (the "Hooksett

subdivision"). The funds were provided through a third-party lender. Ofthe funds the

lender provided Allen, $525,000 was designated to be used only to construct a road for the

Hookset subdivision.   The road was never constructed and Allen did not return the funds to


Client 2 or the lender. Instead, Allen kept the $525,000 and spent the money on personal

and unrelated business expenses.

       In May 2019, Client 3 funded the purchase ofa property in Newport,New Hampshire

(the "Newport property"). She hired Allen to, among other things, hold the funds in escrow

and disperse them as needed to effect the purchase. Ofthe funds Client 3 provided Allen,

$15,000 was designated to be used only for improvements to the Newport property. Allen

did not disburse the money for improvements as he should have. Instead, Allen kept the

$15,000 and spent it on personal and unrelated business expenses.




                                              -6
        Case 1:20-cr-00109-JD Document 3 Filed 09/30/20 Page 7 of 20




      In July 2019, Client 3 funded the purchase of a property in Franklin, New Hampshire

(the "Franklin property"). She hired Allen to, among other things, hold the funds in escrow

and disperse them as needed to effect the purchase. Ofthe funds Client 3 provided Allen,

$58,518 was designated to be used only for improvements to the Franklin property. Allen

dispersed $10,000 for improvements but kept the remaining $48,518. He spent the money

on personal and unrelated business expenses.

      In August 2019, Client 4 and Client 5 hired Allen to provide legal services related to

their purchase of a property in Wolfeboro, New Hampshire (the "Wolfeboro property").

On or about August 19, 2019, Client 4 gave Allen a $100,000 check to be used to purchase

the Wolfeboro property. Later that day, Allen deposited it into the Allen-Fuller lOLTA.

The next day, August 20,2019, Allen transferred the funds to a different account, the John

Allen lOLTA. On August 22, 2019, Client 5 issued a $65,000 check to Allen to be used to

purchase the Wolfeboro property. The check was deposited into the John Allen lOLTA on

August 26,2019. The $100,000 and $65,000 was not used to purchase the Wolfeboro

property. Allen did not return the money to Client 4 or Client 5. Instead, Allen kept the

money and spent it on unrelated business ventures and personal expenses.

      To hide and spend his the funds he stole from his clients, Allen comingled fraud

proceeds and legitimate funds, made many transfers back and forth between his accounts,

and spent the funds in those accounts on unrelated business and personal expenses.

Between January 2014 and October 2019, Allen transferred more than $1.2 million from the

John Allen lOLTA to his "business" account, the -0506 Account and transferred more than

$75,000 from the Allen-Fuller lOLTA to his "business" account, the -0506 Account. On



                                             -7-
         Case 1:20-cr-00109-JD Document 3 Filed 09/30/20 Page 8 of 20




 July 29,2019, Allen caused $11,921.31 in stolen client funds he had wired to the -0506

 Account at NTB Bank to be wired to the Mandarin Oriental hotel, a luxury hotel located on a

 private island in Miami, Florida.

        All told, through this scheme Allen stole at least $2,426,258.15 from the client

 victims.


       4. Penalties. Special Assessment and Restitution.


       The defendant understands that the penalties for the offense are:

        A.     For Count One,a maximum prison term of20 years(18 U.S.C. § 1343)and,for
               Count Two,a maximum prison term of 10 years(18 U.S.C. § 1957(b));

       B.      For Count One,a maximum fine of$1,000,000 or not more than the greater of
               twice the gross gain or twice the gross loss, whichever is greater(18 U.S.C. §
               1343; 18 U.S.C. § 3571(b)(1),(d)) and,for Count Two,a maximum fine of
               $250,000 or twice the amount ofthe criminally derived property involved in the
               transaction, whichever is greater(18 U.S.C. § 1957(b); 18 U.S.C. § 3571(b)(3));

       C.      A term of supervised release of not more than 5 years(18 U.S.C. §§ 3559,
               3583). The defendant understands that the defendant's failure to comply
               with any ofthe conditions of supervised release may result in revocation
               of supervised release, requiring the defendant to serve in prison all or part
               ofthe term of supervised release, with no credit for time already spent on
               supervised release; and

       D.      A mandatory special assessment of$200,$100 for each count of conviction, at or
               before the time of sentencing(18 U.S.C. § 3013(a)(2)(A)).

       In addition to the other penalties provided by law, the Court may order the defendant to

pay restitution to the victim(s) of the offense(18 U.S.C. § 3663 or § 3663A).

       To facilitate the collection offinancial obligations to be imposed in connection with this

case, the defendant agrees to fiilly disclose all assets in which he has any interest or over which

the defendant exercises control, directly or indirectly, including those held by a spouse, nominee

or other third party. Prior to the plea hearing in this case, the defendant agrees to submit a

                                                -8-
         Case 1:20-cr-00109-JD Document 3 Filed 09/30/20 Page 9 of 20




completed financial statement to the U.S. Attorney's Office, in a form it provides and as it

directs. The defendant promises that his financial statement and disclosures will be complete,

accurate and truthful. The defendant agrees to provide updates with any material changes in

circumstances, as described in 18 U.S.C. § 3664(k), which occur prior to sentencing, within

seven days ofthe event giving rise to the changed circumstances.

       5. Sentencing and Application ofthe Sentencing Guidelines.

       The defendant understands that the Sentencing Reform Act of 1984 applies in this case

and that the Court is required to consider the United States Sentencing Guidelines as advisory

guidelines. The defendant further understands that he has no right to withdraw from this Plea

Agreement ifthe applicable advisory guideline range or his sentence is other than he anticipated.

       The defendant also understands that the United States and the United States Probation


Office shall:


       A.       Advise the Court of any additional, relevant facts that are presently known
                or may subsequently come to their attention;

       B.       Respond to questions from the Court;

       C.       Correct any inaccuracies in the pre-sentence report;

       D.       Respond to any statements made by him or his counsel to a probation
                officer or to the Court.


       The defendant understands that the United States and the Probation Office may address

the Court with respect to an appropriate sentence to be imposed in this case.

       The defendant acknowledges that any estimate ofthe probable sentence or the probable

sentencing range under the advisory Sentencing Guidelines that he may have received from any

source is only a prediction and not a promise as to the actual sentencing range under the advisory


                                               -9
        Case 1:20-cr-00109-JD Document 3 Filed 09/30/20 Page 10 of 20




Sentencing Guidelines that the Court will adopt.

       6. Sentencing Stipulations and Agreements.


       Pursuant to Fed. R. Grim. 11(c)(1)(C), the United States and the defendant stipulate and

agree to the following:

              (a)     57 months' imprisonment is an appropriate disposition ofthis case;

              (b)     The defendant agrees that restitution of at least $2,426,258.15 is due and
                      payable immediately after the judgment is entered and is subject to
                      immediate enforcement, in full, by the United States. Ifthe Court
                      imposes a schedule of payments, the defendant agrees that the schedule of
                      payments is a schedule ofthe minimum payment due, and that the
                      payment schedule does not prohibit or limit the methods by which the
                      United States may immediately enforce thejudgment in full.

       The parties intend the above stipulations to be "binding" under Fed. R. Crim. P.

11(c)(1)(C). By using the word binding the parties mean that if the Court will not accept the plea

agreement under Fed. R. Crim. P. 11(c)(3)(A), the plea agreement is null and void and the

defendant will be allowed the opportunity to withdraw his guilty pleas.

       The parties are free to make recommendations with respect to the terms of imprisonment,

fines, conditions of probation or supervised release, and any other penalties, requirements, and

conditions of sentencing as each party may deem lawful and appropriate, unless such

recommendations are inconsistent with the terms of this Plea Agreement.

       7. Acceptance of Responsibilitv.

       The United States agrees that it will not oppose an appropriate reduction in the

defendant's adjusted offense level, under the advisory Sentencing Guidelines, based upon the

defendant's apparent prompt recognition and affirmative acceptance of personal responsibility

for the offense. The United States, however, may oppose any adjustment for acceptance of



                                                10
         Case 1:20-cr-00109-JD Document 3 Filed 09/30/20 Page 11 of 20




responsibility if the defendant:

        A.     Fails to admit a complete factual basis for the plea at the time he is
               sentenced or at any other time;

        B.      Challenges the United States' offer of proof at any time after the plea is
               entered;

        C.      Denies involvement in the offense;

        D.      Gives conflicting statements about that involvement or is untruthful with
               the Court, the United States or the Probation Office;

        E.     Fails to give complete and accurate information about his financial status
               to the Probation Office;

        F.      Obstructs or attempts to obstructjustice, prior to sentencing;

        G.     Has engaged in conduct prior to signing this Plea Agreement which
               reasonably could be viewed as obstruction or an attempt to obstruct
               justice, and has failed to fully disclose such conduct to the United States
               prior to signing this Plea Agreement;

        H.     Fails to appear in court as required;

        I.      After signing this Plea Agreement, engages in additional criminal conduct;
               or



        J.     Attempts to withdraw his guilty plea.

       The defendant understands and agrees that he may not withdraw his guilty plea if, for any

ofthe reasons listed above, the United States does not recommend that he receive a reduction in

his sentence for acceptance of responsibility.

       The defendant also understands and agrees that the Court is not required to reduce the

offense level if it finds that he has not accepted responsibility.

       If the defendant's offense level is sixteen or greater, and he has assisted the United States

in the investigation or prosecution of his own misconduct by timely notifying the United States


                                                  11
         Case 1:20-cr-00109-JD Document 3 Filed 09/30/20 Page 12 of 20




of his intention to enter a plea of guilty, thereby permitting the United States to avoid preparing

for trial and permitting the United States and the Court to allocate their resources efficiently, the

United States will move, at or before sentencing, to decrease the defendant's base offense level

by an additional one level pursuant to U.S.S.G. § 3El.l(b).

        8. Waiver of Trial Rights and Consequences of Plea.


        The defendant understands that he has the right to be represented by an attorney at every

stage of the proceeding and, if necessary, one will be appointed to represent him. The defendant

also understands that he has the right:

        A.       To plead not guilty or to maintain that plea if it has already been made;

        B.       To be tried by a jury and, at that trial, to the assistance ofcounsel;

        C.       To confront and cross-examine witnesses;

        D.       Not to be compelled to provide testimony that may incriminate him; and

        E.       To compulsory process for the attendance of witnesses to testify in his
                 defense.


        The defendant understands and agrees that by pleading guilty he waives and gives up the

foregoing rights and that upon the Court's acceptance of the his guilty plea, he will not be

entitled to a trial.


        The defendant understands that if he pleads guilty, the Court may ask him questions

about the offense, and if he answers those questions falsely under oath, on the record, and in the

presence of counsel, his answers will be used against him in a prosecution for perjury or making

false statements.


        9. Acknowledgment of Guilt: Voluntariness of Plea.

        The defendant understands and acknowledges that he:

                                                 -12-
        Case 1:20-cr-00109-JD Document 3 Filed 09/30/20 Page 13 of 20




       A.      Is entering into this Plea Agreement and is pleading guilty freely and voluntarily because
               he is guilty;

       B.      Is entering into this Plea Agreement without reliance upon any promise or benefit of any
               kind except as set forth in this Plea Agreement or revealed to the Court;

        C.     Is entering into this Plea Agreement without threats, force, intimidation, or coercion;

       D.      Understands the nature ofthe offense to which he is pleading guilty,
               including the penalties provided by law; and

       E.      Is completely satisfied with the representation and advice received from
               his undersigned attorney.

        10. Scope of Agreement.

       The defendant acknowledges and understands that this Plea Agreement binds only the

undersigned parties and cannot bind any other non-party federal, state or local authority. The

defendant also acknowledges that no representations have been made to him about any civil or

administrative consequences that may result from his guilty plea. The defendant understands

such matters are solely within the discretion ofthe specific non-party government agency

involved. The defendant further acknowledges that this Plea Agreement has been reached

without regard to any civil tax matters that may be pending or which may arise involving the

defendant.


        11. Collateral Consequences.


        The defendant understands that as a consequence of his guilty plea he will be adjudicated

guilty and may thereby be deprived of certain federal benefits and certain rights, such as the right

to vote, to hold public office, to serve on a jury, or to possess firearms.

        The defendant understands that, if he is not a citizen ofthe United States, his guilty plea

to the charged offense will likely result in him being subject to immigration proceedings and


                                                - 13
        Case 1:20-cr-00109-JD Document 3 Filed 09/30/20 Page 14 of 20




removed from the United States by making him deportable, excludable, or inadmissible. The

defendant also understands that if he is a naturalized citizen, his guilty plea may result in ending

his naturalization, which would likely subject him to immigration proceedings and possible

removal from the United States. The defendant understands that the immigration consequences

ofthis plea will be imposed in a separate proceeding before the immigration authorities. The

defendant wants and agrees to plead guilty to the charged offense regardless ofany immigration

consequences ofthis plea, even ifthis plea will cause his removal from the United States. The

defendant understands that he is bound by his guilty plea regardless of any immigration

consequences ofthe plea. Accordingly, the defendant waives any and all challenges to his guilty

plea and to his sentence based on any immigration consequences, and agrees not to seek to

withdraw his guilty plea, or to file a direct appeal or any kind of collateral attack challenging his

guilty plea, conviction, or sentence, based on any immigration consequences of his guilty plea.

        12. Satisfaction of Federal Criminal Liabilitv: Breach.

       The defendant's guilty plea, if accepted by the Court, will satisfy his federal criminal

liability in the District of New Hampshire arising from his participation in the conduct that forms

the basis ofthe Information in this case. The defendant understands that if, before sentencing, he

violates any term or condition ofthis Plea Agreement, engages in any criminal activity, or fails

to appear for sentencing, the United States may consider such conduct to be a breach of the Plea

Agreement and may withdraw therefrom.



        13.    Forfeiture


       The defendant agrees to immediately and voluntarily forfeit to the United States his


                                                - 14-
         Case 1:20-cr-00109-JD Document 3 Filed 09/30/20 Page 15 of 20




interest, if any, in any and all assets subject to forfeiture pursuant to 18 U.S.C. § 981(a)(1)(C), 28

U.S.C. § 2461(c), and 18 U.S.C. § 982(a)(1) as a result of his guilty plea.

        The defendant also agrees to the entry of a criminal forfeiture money judgment, pursuant

to Fed. R. Crim. P. 32.2(b)(1), in the amount of no less than $2,426,258.15, and no greater than

$3,000,000.00, the exact amount to be determined on or before the date of sentencing. The

moneyjudgment represents a fair estimate ofthe gross proceeds which the defendant obtained,

directly or indirectly, as a result ofthe offenses to which he is pleading guilty, specifically, 18

U.S.C. § 1343, wire fraud, and 18 U.S.C. § 1957, money laundering. The defendant agrees the

proceeds derived by him from the offense can no longer be located upon the exercise of due

diligence by the United States or are otherwise beyond the jurisdiction of this Court so that,

pursuant to 18 U.S.C. § 982(b) and 21 U.S.C. § 853(p), the United States is entitled to forfeit

substitute property in which the defendant has an interest up to the amount to be determined by

the Court at the time of sentencing.

        The defendant agrees to waive his right to have the Court separately determine the

forfeiture of substitute property under 21 U.S.C. § 853(p)(2) and Fed. R. Crim. P. 32.2(e). The

defendant further agrees to waive the procedures set forth in Fed. R. Crim. P. 32.2(e)(2), and to

waive any defenses to forfeiture ofthe substitute asset. The defendant agrees to the entry of an

order by this Court forfeiting said substitute property.

        Any properties ofthe defendant forfeited as proceeds ofthe offense, or as substitute

assets shall be credited to the moneyjudgment.

       The defendant agrees and consents to the forfeiture of his interest in these assets pursuant

to any criminal, civil and/or administrative forfeiture action brought to forfeit these assets.


                                                -15-
        Case 1:20-cr-00109-JD Document 3 Filed 09/30/20 Page 16 of 20




       None ofthe forfeitures set forth in this section shall be deemed to satisfy or offset any

fine, restitution, cost of imprisonment, or other penalty imposed upon the defendant, nor shall the

forfeitures be used to offset the defendant's tax liability or any other debt owed by the defendant

to the United States.


       The defendant agrees to waive all constitutional, statutory, and any other challenges in

any manner, including, without limitation, by direct appeal and/or habeas corpus, to any

forfeiture carried out in accordance with this Plea Agreement on any grounds, including the

following: (1)the forfeiture constitutes an excessive fine or punishment under the Eighth

Amendment to the U.S. Constitution;(2)failure to comply with any and all requirements of Fed.

R. Grim. P. ll(b)(l)(J) pertaining to the Court's advice at the change of plea hearing; and,(3)

failure to comply with any and all requirements of Federal Rules of Criminal Procedure 32.2 and

43(a) regarding notice of the forfeiture in the charging instrument and announcement ofthe

forfeiture at sentencing and incorporation ofthe forfeiture in the judgment. The defendant

further acknowledges that he understands that the forfeiture of assets is part of the sentence that

may be imposed in this case.

       The defendant waives and releases any and all claims he may have to any property seized

by the United States, or any state or local law enforcement agency and turned over to the United

States, during the investigation and prosecution of this case, whether forfeited or not. The

defendant agrees to hold the United States, its agents, and employees, and any state or local law

enforcement agency participating in the investigation and prosecution ofthis case, harmless from

any claims whatsoever in connection with the seizure and forfeiture, as well as the seizure,

detention and return of any property in connection with the investigation and prosecution of this


                                               -16-
        Case 1:20-cr-00109-JD Document 3 Filed 09/30/20 Page 17 of 20




case.



        The defendant acknowledges that the properties to be forfeited under this section are

subject to forfeiture as property facilitating or involved in illegal conduct.

        14. Waivers.


        A. Appeal.

        The defendant understands that he has the right to challenge his guilty plea and/or

sentence on direct appeal. By entering into this Plea Agreement the defendant knowingly and

voluntarily waives his right to challenge on direct appeal:

        1.     His guilty plea and any other aspect of his conviction, including, but not
               limited to, any claim that the Information is multiplicitous or duplicitous,
               adverse rulings on pretrial suppression motion(s)or any other adverse
               disposition of pretrial motions or issues; or claims challenging the
               constitutionality ofthe statute of conviction; and

        2.     The sentence imposed by the Court if it is consistent with or lower than
               the stipulated sentence specified in Section 6 ofthis agreement.

        The defendant's waiver of his rights does not operate to waive an appeal based upon new

legal principles enunciated in Supreme Court or First Circuit case law after the date of this Plea

Agreement that have retroactive effect; or on the ground of ineffective assistance of counsel.

        B. Collateral Review


        The defendant understands that he may have the right to challenge his guilty plea and/or

sentence on collateral review, e.g., a motion pursuant to 28 U.S.C. §§ 2241 or 2255. By

entering into this Plea Agreement, the defendant knowingly and voluntarily waives his right to

collaterally challenge:

        1.     His guilty plea, except as provided below, and any other aspect of his
               conviction, including, but not limited to, any claim that the Information is
               multiplicitous or duplicitous adverse rulings on pretrial suppression

                                                - 17-
        Case 1:20-cr-00109-JD Document 3 Filed 09/30/20 Page 18 of 20




               motion(s) or any other adverse disposition of pretria! motions or issues, or
               claims challenging the constitutionality ofthe statute of conviction; and

       2.      The sentence imposed by the Court if it is consistent with or lower than
               the stipulated sentence specified in Section 6 ofthis agreement.

       The defendant's waiver of his right to collateral review does not operate to waive a

collateral challenge to his guilty plea on the ground that it was involuntary or unknowing, or on

the ground of ineffective assistance of counsel. The defendant's waiver of his right to collateral

review also does not operate to waive a collateral challenge based on new legal principles

enunciated by in Supreme Court or First Circuit case law decided after the date ofthis Plea

Agreement that have retroactive effect.

       C. Freedom of Information and Privacy Acts

       The defendant hereby waives all rights, whether asserted directly or through a

representative, to request or receive from any department or agency of the United States any

records pertaining to the investigation or prosecution ofthe case(s) underlying this Plea

Agreement, including without limitation any records that may be sought under the Freedom of

Information Act, 5 U.S.C. §552, or the Privacy Act of 1974, 5 U.S.C. §522a.

       D. Appeal by the Govemment

       Nothing in this Plea Agreement shall operate to waive the rights or obligations ofthe

Govemment pursuant 18 U.S.C. § 3742(b)to pursue an appeal as authorized by law.

        15. No Other Promises.


       The defendant acknowledges that no other promises, agreements, or conditions have been

entered into other than those set forth in this Plea Agreement or revealed to the Court, and none

will be entered into unless set forth in writing, signed by all parties, and submitted to the Court.


                                                 18
        Case 1:20-cr-00109-JD Document 3 Filed 09/30/20 Page 19 of 20




        16. Final Binding Agreement.


        None of the tenns of this Plea Agreement shall be binding on the United States until this

Plea Agreement is signed by the defendant and the defendant's attorney and until it is signed by

the United States Attorney for the District of New Hampshire, or an Assistant United States

Attorney.

        17.   Agreement Provisions Not Severable.


        The United States and the defendant understand and agree that if any provision of this

Plea Agreement is deemed invalid or unenforceable, then the entire Plea Agreement is null and

void and no part of it may be enforced.


                                                      SCOTT W. MURRAY
                                                      United States Attorney



Date: September 30, 2020
                                                      Matthew T. Hunter
                                                      Assistant United States Attorney
                                                      Bar Association # 682921(MA)
                                                      53 Pleasant St., 4th Floor
                                                      Concord, NH 03301
                                                      Matthew.Hunter@usdoj.gov


      The pro se defendant, John L. Allen, Esq., certifies that he has read this 19-page Plea
Agreement and that he fully understands and accepts its terms.


Date:
                                                      John L. Allen, Esq., Pro Se, Defendant




                                              - 19-
        Case 1:20-cr-00109-JD Document 3 Filed 09/30/20 Page 20 of 20




 Pica Agreement



 Attorney.

         17              PrQvjsionsmSgvgrablg.



 void and no part of it may be enforced.
                                                     SCOTT \V. NaiRRAY
                                                     United States.Anonwy




                                               Bv:
Date:
                                                     Matthew T. Hunter
                                                     Assistant United States .Attorney
                                                     Bar Association ^ 68^^21(MA>
                                                     53 Pleasiuti St.. 4lh Floor
                                                     Concord, NH 03301
                                                     Maithew.Hunier^usdoj.gov
                                                                                                  :i K--




        The pro se defendant, John L. Allen, Esq., certifies that he has read this lO-pagc Pica
AfTeemcnt and that he fully understands and accepts its terms.


Date:
                                                      Johijl-. Allen, Esq., Pro Se, Ddcudnnl




                                              -19-
